Citation Nr: 0633719	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  00-14 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left eye pingueculum 
(claimed as vision problem, an undiagnosed illness).

2.  Entitlement to service connection for anal 
fissure/hemorrhoids (claimed as Gulf War condition).

3.  Entitlement to service connection for chronic 
stomach/gastrointestinal problems, including diarrhea, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for hyperthyroidism.

5.  Entitlement to service connection for male pattern 
baldness (claimed as hair loss, to include as due to an 
undiagnosed illness).

6.  Entitlement to a compensable rating for bilateral hearing 
loss.

7.  Entitlement to service connection for hypertension, to 
include as due to Gulf War service.

8.  Entitlement to service connection for athlete's foot, 
tinea cruris, crabs, wart on right wrist, and dermal 
lymphocytic infiltrate (claimed as chronic skin rash, to 
include as due to undiagnosed illness).

9.  Entitlement to service connection for arthritis, left 
knee, to include as due to an undiagnosed illness, and as 
secondary to service-connected right knee disorder.

10.  Entitlement to service connection for fibromyalgia, 
claimed as multiple joint/muscle pain, including the spine, 
due to an undiagnosed illness, (and excluding arthritis of 
the right knee, fracture of the right 4th and 5th 
metacarpals, and fracture of the left 5th finger as already 
service connected).

11.  Entitlement to service connection for chronic sinus or 
respiratory problems, including deviated nasal septum, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for an acquired 
psychiatric condition, including post-traumatic stress 
disorder (PTSD) (claimed also as depression, nightmares, 
sleep problems, memory problems, panic attacks, hysteria, 
dizzy spells, headaches, and chest pains).

13.  Entitlement to service connection for bursitis, right 
hip, to include as secondary to service-connected right knee 
disorder.

14.  Entitlement to service connection for a back disorder.

15.  Entitlement to an increased rating for right knee sprain 
with degenerative joint disease, currently evaluated at 10 
percent.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
June 1992 and service in the Southwest Theater of Operations 
during the Persian Gulf War, from January to May 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In November 2003, the Board 
remanded the veteran's case to the RO for further 
development.  Although the remand characterized one of the 
veteran's claims as entitlement to service connection for 
"hyperthyroidism" a careful review of the record shows that 
the disorder at issue is "hypothyroidism", as set forth on 
the decision title page.

Also, service connection for right ear hearing loss was 
granted by the RO in a September 1995 rating decision.  An 
October 1998 rating decision considered the veteran's claim 
regarding a compensable rating for right ear hearing loss; 
however that, and subsequent rating records (most recently in 
May 2000), indicate the veteran is service-connected for 
bilateral hearing loss, effective since July 1992.  As such, 
the issue is recharacterized to more accurately reflect the 
current status of the veteran's disability.



FINDINGS OF FACT

1.	The veteran served in the Southwest Theater of 
Operations during the Persian Gulf War from January to 
May 1991.

2.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
left eye pingueculum (claimed as vision problem) 
attributed to his period of military service, including 
as due to an undiagnosed illness.

3.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
anal fissure/hemorrhoids attributed to his period of 
military service, including as due to an undiagnosed 
illness. 

4.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
chronic stomach/gastrointestinal (GI) problems, 
including diarrhea, attributed to his period of military 
service, including as due to an undiagnosed illness. 

5.	 The objective and probative medical evidence 
preponderates against a finding that the veteran has 
hypothyroidism attributed to his period of military 
service. 

6.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
male pattern baldness (claimed as hair loss) attributed 
to his period of military service, including as due to 
an undiagnosed illness. 

7.	The object and probative medical evidence demonstrates 
that the veteran has Level I hearing loss in his 
service-connected right and left ears.

8.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
hypertension attributed to his period of military 
service, including as due to an undiagnosed illness, nor 
was it manifested within a year of discharge. 

9.	The objective and probative medical evidence 
demonstrates that the veteran has a skin rash, variously 
diagnosed as tinea cruris, related to his period of 
active military service.

10.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
arthritis of the left knee attributed to his period of 
military service, including as due to an undiagnosed 
illness, or to his service-connected right knee 
disability, nor was arthritis of the left knee shown 
within a year of his discharge.

11.	The objective and probative medical evidence 
preponderates against a finding that the veteran has 
fibromyalgia claimed as multiple joint/muscle pain, 
including the spine, due to an undiagnosed illness, (and 
excluding arthritis of the right knee, fracture of the 
right 4th and 5th metacarpals, and fracture of the left 
5th finger as already service connected) attributed to 
his period of military service, including as due to an 
undiagnosed illness. 

12.	The objective and probative medical evidence 
preponderates against a finding that the veteran chronic 
sinus or respiratory problems, including deviated nasal 
septum, attributed to his period of military service, 
including as due to an undiagnosed illness. 

13.	The objective and probative medical evidence is in 
equipoise as to whether the veteran an acquired 
psychiatric disorder, variously diagnosed as PTSD, a 
depressive disorder, and dysthymia with anxiety 
features, related to his period of active military 
service.

14.	The objective and probative medical evidence 
preponderates against a finding that the veteran 
bursitis of the right hip, attributed to his period of 
military service or to his service-connected right knee 
disability.

15.	The objective and probative medical evidence 
preponderates against a finding that the veteran has a 
back disorder attributed to his period of active 
military service.

16.	The objective and competent medical evidence of 
record preponderates against a finding that the 
veteran's service-connected right knee sprain with 
degenerative joint disease is manifested by more than 
complaints of pain and tenderness, but with no more than 
minimal loss of range of motion (from 0 degrees of 
extension to 120 degrees of flexion in December 1998); 
and a need to wear a knee brace.


CONCLUSIONS OF LAW

1.  Left eye pingueculum (claimed as vision problem) was not 
incurred in or aggravated by active military service, nor may 
it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2006).

2.  Anal fissure/hemorrhoids was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2006).

3.  A chronic stomach/GI problems, including diarrhea, was 
not incurred in or aggravated by active military service, nor 
may it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2006).

4.  Hypothyroidism was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2006).

5.  Male pattern baldness (claimed as hair loss) was not 
incurred in or aggravated by active military service, nor may 
it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2006).

6.  The schedular criteria for a compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (1998), 
effective prior to June 10, 1999; 38 C.F.R. §§ 3.102, 3.159, 
4.85-4.87, DC 6100 (2006), effective June 10, 1999.

7.  Hypertension was not incurred in active military service 
and may not be presumed to have been incurred therein, nor 
may it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309, 3.317 (2006).

8.  With resolution of reasonable doubt in the appellant's 
favor, a skin rash, variously diagnosed as tinea cruris, was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).

9.  Arthritis of the left knee was not incurred in active 
military service and may not be presumed to have been 
incurred therein, nor may it be presumed to be due to an 
undiagnosed illness or a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2006).

10.  Fibromyalgia claimed as multiple joint/muscle pain, 
including the spine (and excluding arthritis of the right 
knee, fracture of the right 4th and 5th metacarpals, and 
fracture of the left 5th finger as already service connected) 
was not incurred in or aggravated by active military service, 
nor may it be presumed to be due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 
(2006).

11.  Chronic sinus or respiratory problems, including 
deviated nasal septum, were not incurred in or aggravated by 
active military service, nor may it be presumed to be due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.317 (2006).

12.  Resolving the doubt in the veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD, a 
depressive disorder, and dysthymia with anxiety features, was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2006).

13.  Service connection for bursitis, right hip, was not 
incurred in active military service, nor may it be presumed 
to be due to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2006). 

14.  A back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2006). 

15.  The schedular criteria for a rating in excess of 10 
percent for right knee sprain with degenerative joint disease 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5010 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d.1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, the 
July 2006 supplemental statement of the case (SSOC) provided 
the veteran with notice regarding the determination of a 
disability rating and effective date, consistent with the 
Court's holding in Dingess.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March 2001, June 2002, May 2004, and March 2006 letters, 
the RO informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the appellant was 
advised, by virtue of a detailed July 2000 statements of the 
case (SOCs) and June 2002 and July 2006 SSOCs issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOCs and 
SSOCs issued by the RO clarified what evidence would be 
required to establish his service connection and increased 
rating claims.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the October 1998 and May 2000 rating decisions as 
an instrument of notice in this case is cured by the 
subsequent de novo review by the July 2000 SOCs and June 2002 
and July 2006 SSOCs.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

A.	Service Connection

1.	Pertinent Laws and Regulations

Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and certain disorders (e.g., arthritis, 
hypertension, psychoses) become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310; see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144.  This principle 
has been repeatedly reaffirmed by the Federal Circuit Court, 
which has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the present case, the veteran has contended that he has 
incurred several disabilities that are a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as Title 
I of Public Law No. 103-446.  That statute, in part, added a 
new Section 1117 to Title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. 
§ 1117 as "qualifying chronic disability," and expanded 
compensation availability for Persian Gulf veterans to 
include "a medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness that 
the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the period during which an 
undiagnosed illness must be manifested to the requisite 10 
percent degree, to December 31, 2006.  The changes effected 
by the VEBEA were mandated to become effective on March 1, 
2002.  To afford the veteran the maximum benefit of the law, 
to whatever extent those changes are pertinent to the issues 
in this case, the Board will consider both the pre- and post-
VEBEA law.

The Board notes that the veteran contends that he has 
disorders from undiagnosed illnesses manifested by the 
symptomatology noted below, as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia Theater of operations.  In 
other words, he is claiming that his signs and symptoms are 
manifestations of his undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

A July 1997 letter to the veteran from the Office of the 
Secretary of Defense is to the effect that it was determined 
that his unit was near Khamisiyah, Iraq, in early March 1991, 
when sarin and cylosarin may have been released into the 
area.  He was advised that if he was with his unit at that 
time, he may have been in an area where exposure to a very 
low level of nerve agents was possible.  A February 2001 
letter indicates possible exposures areas were considered to 
be generally smaller than those modeled in 1997.

In an August 2000 signed statement, J.F.I., M.D., said that 
since returning from the Gulf War, the veteran developed 
progressive fatigue, loss of memory, poly-arthralgias, sore 
throat, malaise, body pains, neck and back pain, anxiety, 
depression, chest pain GI symptoms, allergies, mental changes 
neurologic symptoms, and extreme fatigue consistent with a 
diagnosis of Gulf War Syndrome similar to Chronic Fatigue 
with immunologic dysfunction.

2.	Factual Background and Legal Analysis

a.	Left Eye Pingueculum (Claimed as Vision Problem)

Service medical records are not referable to complaints of, 
or treatment for, left eye disorder.  When examined for 
discharge in April 1992, the veteran's near and distant 
visual acuity was 20/20 in each eye.  In June 1992, he was 
seen for complaints of itchy eyes with runny nose and 
sneezing for the past two weeks, diagnosed as allergic 
rhinitis.

Post service, private and VA medical records are not 
referable to treatment for a left eye disorder.

When examined by VA in August 1992, there were no complaints 
or diagnosis of a left eye disorder.

During a November 1993 Persian Gulf War Registry examination, 
the veteran denied having vision problems, and had a negative 
eye examination.

Subsequent VA examinations in January 1994 and November 1995 
are not referable to vision or eye disorders.

During the December 1995 VA ophthalmologic examination, the 
veteran reported difficulty with sight vision and distance.  
His bilateral uncorrected distant and near vision was 20/20.  
There was no evidence of visual field deficit or diplopia.  
He was reported to have a pingueculum of the left eye.  (A 
pinguecula is a yellowish spot of profileration on the bulbar 
conjunctiva near the sclerocorneal junction, usually on the 
nasal side, seen in elderly people.  See Dorland's 
Illustrated Medical Dictionary, 28th ed (1994) 1295.)

The Board notes the veteran's claimed left eye vision problem 
and essentially normal clinical findings and, accordingly, 
there is no basis for his claim that he has an undiagnosed 
illness due in part to a left eye pingueculum (vision 
problem), occasioned by service in the Persian Gulf.  
Moreover the veteran has not been diagnosed with a disability 
manifested by a left eye vision problem.

Thus, the relevant medical evidence does not show that the 
veteran current has an undiagnosed illness, manifested in 
part by left eye pingueculum (vision problem), that can be 
related to service under the provisions of 38 C.F.R. § 3.317.

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records are devoid of 
complaints of, or treatment for, a left eye disorder (vision 
problem).  The evidence of record shows that the first 
objective medical reference to a left eye vision problem was 
not until the December 1995 VA examination, when he was 
reported to have a pingueculum of the left eye, although his 
visual acuity was 20/20.  There is no objective medical 
evidence that the left eye pingueculum is related to the 
veteran's period of active military service.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has left eye pingueculum (vision problem) related to his 
active service or due to a "qualifying chronic disability".  
All of the competent medical evidence supports the conclusion 
that left eye pingueculum (vision problem) is not due to his 
active service and is not due to a "qualifying chronic 
disability".  Therefore, a preponderance of the probative 
medical evidence is against the veteran's claim for service 
connection for left eye pingueculum (vision problem) as due 
to an undiagnosed illness.

b.	Anal Fissure/Hemorrhoids (claimed as Gulf War 
condition).

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, anal fissure or hemorrhoids.

Post service VA and non VA medical records are also not 
referable to treatment for anal fissure or hemorrhoids.  VA 
examination reports in August 1992, November 1993, January 
1994, and November and December 1995, are not referable to 
hemorrhoids or anal fissure.

During his November 1993 Perisan Gulf War Registry 
examination, the veteran deferred a rectal examination, but 
did not complain of having hemorrhoids or an anal fissure.

A March 1998 VA examination report reflects the veteran's 
complaints of itching since 1992 and that a physician found 
him with hemorrhoids and prescribed suppositories and 
Preparation H in "1966" presumed to be 1996.  On 
examination, there were no hemorrhoids, but an anal fissure 
was seen at 3 o'clock.  

The Board notes the veteran's claimed hemorrhoids and 
essentially normal clinical findings, and accordingly, there 
is no basis for his claim that he has an undiagnosed illness 
due in part to hemorrhoids, occasioned by service in the 
Persian Gulf.  The March 1998 VA examiner did report an anal 
fissure at 3 o'clock, however, subsequent medical records are 
not referable to treatment for an anal fissure.  

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by anal fissure/hemorrhoids, that can be related to 
service under the provisions of 38 C.F.R. § 3.317.

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records are devoid of 
complaints of, or treatment for hemorrhoids or an anal 
fissure.  The evidence of record shows that the first 
objective medical reference to anal fissure or hemorrhoids 
was not until the March 1998 VA examination, nearly 6 years 
after the veteran's separation from service, when an anal 
fissure was noted.  In short, no medical opinion or other 
medical evidence relating the veteran's anal fissure to 
service or any incident of service has been presented.

On the basis of the above analysis, all of the competent 
medical evidence of record is against the conclusion that the 
veteran has an anal fissure/hemorrhoids related to his active 
service or due to a "qualifying chronic disability".  All 
of the competent medical evidence supports the conclusion 
that the anal fissure/hemorrhoids are not due to his active 
service and is not due to a "qualifying chronic 
disability".  Therefore, the preponderance of the medical 
evidence of record is against the veteran's claim for service 
connection for anal fissure/hemorrhoids claimed as due to 
undiagnosed illness.

c.	Chronic Stomach/GI Problems, Including Diarrhea, to 
Include as Due to Undiagnosed Illness.

Service medical records indicate that in August 1987, the 
veteran was treated for complaints of diarrhea for one week.  
He was treated with Kaopectate and a nondairy diet.  When 
examined for separation in April 1992, his GI system was 
normal, and he weighed 194 pounds.

Post service, VA and non-VA medical records are not referable 
to chronic GI symptoms.  When examined by VA in August 1992, 
the veteran was 5 feet 8 inches tall, and weighed 194 pounds.  

At his November 1993 VA Persian Gulf War Registry 
examination, the veteran reported no GI problems, and none 
were diagnosed.  He weighed 201 pounds at that time.

When examined by VA in January 1994, the veteran's abdomen 
was soft and there was no evidence of any chronic stomach 
problems.

VA examinations in November and December 1995 are not 
referable to complaints or diagnosis of any chronic stomach 
disorder.

The March 1998 VA examination report indicates that the 
veteran denied a history of vomiting, hematemesis, or melena, 
and talked only of his hemorrhoids and anal fissure.  He 
weighed 215 pounds.  He reported no history of frequent 
diarrhea or constipation or colicky pain.

As noted above, in an August 2000 written statement, Dr. I. 
said that the veteran's GI symptoms were consistent with a 
diagnosis of Persian Gulf War syndrome.

The Board notes the veteran's claimed chronic stomach/GI 
problems, including diarrhea, and essentially normal clinical 
findings and, accordingly, there is no basis for his claim 
that he has an undiagnosed illness due in part to chronic 
stomach/GI problems, including diarrhea, occasioned by 
service in the Persian Gulf.  Moreover, in the present case, 
the veteran has not been diagnosed with a disability 
manifested by chronic stomach/GI problems, including 
diarrhea.  While, in the August 2000 written statement, Dr. 
I. said the veteran's GI symptoms were consistent with a 
diagnosis of Persian Gulf War syndrome, the physician did not 
explain what the veteran's symptoms were, when they started, 
what treatment was prescribed, or why the alleged symptoms 
were consistent with the diagnosis.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by chronic stomach/GI problems, including diarrhea, that 
can be related to service under the provisions of 38 C.F.R. 
§ 3.317.

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records were essentially not 
referable to complaints or diagnosis of chronic stomach/GI 
problems, including diarrhea, aside from one reference 
showing that in August 1987, the veteran was treated for 
complaints of diarrhea for one week.  He was treated with 
Kaopectate and a nondairy diet.  When examined for separation 
in April 1992, his GI system was normal and he weighed 194 
pounds.  The evidence of record shows that the first 
objective medical reference to GI problems was not until 2000 
in Dr. I.'s written statement, nearly 8 years after the 
veteran's separation from service, although there are no 
clinical records describing treatment for such a disorder.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has chronic stomach/GI problems, including diarrhea, related 
to his active service or due to a "qualifying chronic 
disability".  All of the competent medical evidence supports 
the conclusion that chronic stomach/GI problems, including 
diarrhea, are not due to his active service and are not due 
to a "qualifying chronic disability".  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic stomach/GI problems, 
including diarrhea, including as due to undiagnosed illness.

d. Hypothyroidism.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, hypothyroidism.

Post service, VA and non-VA medical records include an August 
1997 signed statement from J.A.M., M.D., indicating that in 
August 1996, the veteran was found to have primary 
hypothyroidism for which medication was prescribed.

According to an April 2000 physical profile, in March 2000, 
the veteran's medical condition was hypothyroidism on hormone 
replacement, and right degenerative joint disease.  A history 
of hypothyroidism controlled on medication was noted.  

The veteran has contended that service connection should be 
granted for hypothyroidism.  Although the evidence shows that 
the veteran currently hypothyroidism, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his thyroid was normal on 
separation from service and the first post service evidence 
of record of hypothyroidism is from August 1997, nearly five 
years after the veteran's separation from service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's hypothyroidism to service or any incident of 
service has been presented.

d.	Male Pattern Baldness (claimed as Hair Loss, to 
include as Due to An Undiagnosed Illness).

Service medical records are not referable to complaint or 
diagnosis of, or treatment for hair loss, including male 
pattern baldness.

Post service VA and non VA medical records are not referable 
to treatment for hair loss.  At the time of the veteran's 
1993 Persian Gulf War Registry examination, he complained of 
and was diagnosed with a hair loss problem.

During his December 1995 VA examination, the veteran 
complained of progressive hair loss on the scalp and gave a 
family history of late in "left" (life?) male pattern 
alopecia.  The pertinent diagnosis male pattern baldness.

The Board notes the veteran's claimed male pattern baldness 
(claimed as hair loss) and essentially normal clinical 
findings, and accordingly, there is no basis for his claim 
that he has an undiagnosed illness due in part to hair loss, 
occasioned by service in the Persian Gulf.  Moreover, in the 
present case, the veteran's hair loss has been attributed by 
competent evidence to a known clinical diagnosis of male 
pattern baldness.  Thus, the relevant medical evidence does 
not show that the veteran current has an undiagnosed illness, 
manifested in part by hair loss, that can be related to 
service under the provisions of 38 C.F.R. § 3.317.

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records are devoid of 
complaints of or treatment for a disorder manifested by hair 
loss.  The evidence of record shows that the first objective 
medical reference to hair loss was not until 1993 at the VA 
Persian Gulf Registry examination, and in December 1995, the 
VA examiner attributed the veteran's hair loss to male 
pattern baldness.  However, the veteran's male pattern 
baldness has not been associated by competent evidence to 
service on any basis, including as a manifestation of an 
undiagnosed illness. 

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has male pattern baldness (claimed as hair loss) related to 
his active service or due to a "qualifying chronic 
disability".  All of the competent medical evidence supports 
the conclusion that male pattern baldness (claimed as hair 
loss) is not due to his active service and is not due to a 
"qualifying chronic disability".  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for male pattern baldness (claimed as 
hair loss) including as due to an undiagnosed illness.

e. Hypertension, to Include as Due to Gulf War Service.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for hypertension.  When examined 
for separation from service in April 1992, the veteran's 
blood pressure was 126/82 and results of a chest x-ray taken 
in March 1992 were normal.

Post service, VA and non VA medical records are also no 
referable to treatment for hypertension.

An August 1992 VA examination report indicates that the 
veteran's blood pressure was 140/120.  That was the one blood 
pressure reading provided at that time.  The pertinent 
diagnosis was hypertension, not treated.  

VA medical records indicate the veteran was seen in the 
outpatient clinic in September 1993 for complaints of right 
knee pain and his blood pressure was 110/80.

During the November 1993 Persian Gulf War registry 
examination, the veteran's blood pressure was 110/70; 
hypertension was not diagnosed.

A January 1994 VA examination report indicates blood pressure 
readings of 100/70, 110/80, and 110/80.  The veteran denied 
taking prescribed medication for his blood pressure.  Results 
of an electrocardiogram (EKG) taken at the time were normal.  
Hypertension was not diagnosed.

A January 1996 record from C.R.O., M.D., showed blood 
pressure readings of 140/95 on January 22, 1996, and 120/92, 
on January 24, 1996; hypertension was diagnosed.  The other 
private medical statements of record are not referable to 
complaints or diagnosis of, or treatment for, hypertension.  

An October 1999 record from Dr. J.E.V. indicates the 
veteran's blood pressure was 150/110.

The Board notes the veteran's claimed hypertension, and 
essentially normal clinical findings, aside from the one 
elevated blood pressure reading during the August 1992 VA 
examination.  The November 1993 VA Persian Gulf War Registry 
examination, and the January 1994 VA examination, are not 
referable to a diagnosis of hypertension, although a private 
physician diagnosed the disorder in January 1996.  The August 
1992 reading is only one isolated elevated blood pressure 
reading followed by normal readings until January 1996 when 
hypertension was diagnosed, nearly years after discharge.  
Even assuming, arguendo, that the veteran had hypertension, 
the medical evidence fails to show that he has exhibited 
objective indications of diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
minimum evaluation of diastolic pressure predominantly 100 or 
more who requires continuous medication for control such as 
to warrant a compensable evaluation under 38 C.F.R. § DC 
4.104, DC 7101 (2006).  

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by hypertension, that can be related to service under 
the provisions of 38 C.F.R. § 3.317.

Considering the veteran's claim on a direct basis, the Board 
notes that service medical records are devoid of complaints 
of or treatment for hypertension.  The evidence of record 
shows that at the August 1992 VA examination there was one 
isolated blood pressure reading considered elevated, on which 
the examiner relied to diagnose hypertension, but such a 
diagnosis must be confirmed by readings taken two or more 
times on at least three different days.  See 38 C.F.R. 
§ 4.104, DC 7101.  Subsequent VA examination reports dated in 
1993 and 1994 are not referable to a diagnosis of 
hypertension and it was not until 1996, 4 years after the 
veteran's separation from service, that hypertension was 
diagnosed.  

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has hypertension related o his active service or due to a 
"qualifying chronic disability".  All of the competent 
medical evidence supports the conclusion that hypertension is 
not due to his active service and is not due to a 
"qualifying chronic disability", nor may it be presumed to 
have been incurred therein.  Therefore, a preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension including as due to an 
undiagnosed illness.

e.	Athlete's Foot, Tinea Cruris, Crabs, Wart on Right 
Wrist, and Dermal Lymphocytic Infiltrate (Claimed 
as Chronic Skin Rash, to include as due to 
Undiagnosed Illness).

Service medical records indicate the veteran was seen for 
several skin disorders.  In January 1987, he was treated for 
a rash and advised to get jockey shorts.  In March 1987, he 
was seen for a groin rash for the past two weeks.  He was 
noted to have red blisters, and itching lesions in the folds 
of the groin and inner thighs.  In April 1987, the veteran 
was treated for athlete's foot and, in December 1987, he was 
seen for tinea cruris that he had for the past month.  
Clinical records further indicate that in August 1988, he was 
treated for athlete's foot; in September1989, he was treated 
for crabs; and, in October 1989, he was seen for a wart on 
the right wrist that was treated with liquid nitrogen.  When 
examined for separation in April 1992, a skin abnormality was 
not noted.

Post service, VA and non-VA medical records and examination 
report indicate that when examined by VA in August 1992, the 
veteran's skin was normal.

At his November 1993 Persian Gulf War registry examination it 
was noted that he some mini acne of the face.

Results of a September 1995 skin biopsy showed a diagnosis of 
dermal lymphocytic infiltrate.

The December 1995 VA examination report indicates that the 
veteran described having an intermittent skin rash since the 
Gulf War.  He described having two episodes of this rash in 
the last two years and said the episodes lasted about three 
weeks.  On examination, there was no other skin rash 
observed.  The pertinent diagnosis was non-specific allergic 
reaction on skin by history. 

An August 1996 signed statement from M.A.P.B., M.D., 
indicates the veteran was initially treated in September 1995 
and gave a history of recurrent rash on his trunk and upper 
extremities that started after his Gulf War service.  On 
examination the veteran had patching erythema on his trunk 
and arms and a steroid cream prescribed. 

Written statements from the veteran's wife and mother are to 
the effect that they saw the veteran with a rash on his body.  

A February 2004 VA medical record indicates that the veteran 
was seen in the dermatology clinic and noted to have 
urticaria on the upper left thigh.

A March 2004 VA outpatient record indicates the veteran had a 
rash on his left thigh and hand.  A left thigh mild 
erythematous ring area that was light pink colored was noted, 
with no evidence of scratching or lacerations.  On the palmar 
are of the left hand, there was a small dry crack and 
erythematous area.  The assessment was dermatitis on the hand 
and tinea on the thigh, improving, for which topical 
medication was prescribed.

The VA outpatient records, dated from May to December 2005, 
are not referable to a skin disorder and no skin lesions were 
observed

The Board initially notes the veteran's claimed skin disorder 
for athlete's foot, tinea cruris, crabs, and wart on the 
right wrist, due to an undiagnosed illness.  However, 
athlete's foot, tinea cruris, crabs and a right wrist wart 
are known diagnoses for which the veteran was treated during 
service, prior to his Persian Gulf War activity.  Moreover, 
in 1995, results of a skin biopsy attributed the veteran's 
post-service skin disorder to another known diagnosis, dermal 
lymphocytic infiltrate that was possibly thought to be a 
hypersensitivity reaction.  .

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by a chronic skin rash, that can be related to service 
under the provisions of 38 C.F.R. § 3.317.  Therefore a 
preponderance of the evidence is against the veteran's claim 
for service connection for athlete's foot, crabs, wart on the 
right wrist and dermal lymphocytic infiltrate (claimed as 
chronic skin rash) including as due to undiagnosed illness.

However, considering the veteran's claim on a direct basis, 
the Board notes that service medical records indicate the 
veteran was treated for tinea cruris in December 1987.  The 
post service VA medical records, dated in March 2004, include 
an assessment of tinea on the left thigh, and dermatitis on 
the left hand.  In light of the foregoing, and giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence of record is consistent with his contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a skin rash, 
variously diagnosed as tinea cruris, is in order.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

f.	Arthritis, Left Knee, to include as Due to an 
Undiagnosed Illness, and as Secondary to Service-
Connected Right Knee Disorder.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a left knee disorder.

Post service, VA and non-VA medical records and examination 
reports reflect diagnoses of left knee chondromalacia and 
meniscus degeneration after performing duties at the Post 
Office that involved prolonged standing, walking, kneeling, 
lifting, and squatting.

When examined by VA in August 1992, a left knee disorder was 
not diagnosed.

VA outpatient records indicate the veteran was seen in 
September 1993 for complaints of right knee pain and 
described left knee problems as well.  Results of an x-ray of 
the left knee taken in October 1993 showed minimal 
degenerative joint disease of the left patella.  A November 
1993 VA orthopedic consultation record reflects the veteran's 
complaints of bilateral knee pain.  There was normal range of 
motion and strength in the left knee.  A left knee diagnosis 
was not rendered  

In a December 1993 written statement, the veteran said his 
service-connected right knee disability caused his left leg 
problems.  

A November 1995 VA orthopedic examination report described no 
deformities of the left knee.  The veteran reported total 
body pain, in the upper and lower extremities, that lasted 
for days or weeks, and subsided with rest and Panadol.  He 
denied any trauma to the rest of the joints.  Examination 
showed no joint pathology in his shoulders, elbows, wrist, 
hips, or ankles.  The VA examiner opined that the left leg 
disorder claimed by the veteran was not related to his 
service-connected residuals of a right knee sprain.

In an August 1997 statement, Dr. M. reported no documented 
evidence of any synovitis with a diagnosis of fibromyalgia 
for multiple joints.

Results of an October 1998 private magnetic resonance image 
(MRI) of the veteran's left knee revealed mild patellar 
chondromalacia; mucinous degeneration along the peripheral 
third of the posterior horn of the medial meniscus, without 
definite MR evidence of a tear.

A December 1998 VA orthopedic examination report includes the 
veteran's complaints of bilateral knee pain.  The examiner 
reviewed the report of the recent MRI, noted above, that was 
provided by the veteran.

According to a December 1998 signed statement from M.C.P., 
M.D., apparently in conjunction with the veteran's employment 
duties, he was evaluated for right hip and bilateral knee 
pain and diagnosed with right trochanteric bursitis, 
bilateral chondromalacia patella, and degeneration of the 
periphery of the posterior horn of the medial meniscus.  The 
pertinent diagnoses included mild to moderate chondromalacia 
patella.

A May 1999 medical certificate from Dr. L.E.F.C. indicates 
the veteran reported having service-connected disorders that 
included bilateral knee chondromalacia, right hip bursitis, 
and left/right posterior horn medial meniscus degeneration.  
The veteran was initially evaluated in November 1998 for 
complaints of bilateral knee pain, and evaluated by Dr. 
R.C.C., an orthopedic surgeon, after a December 1997 accident 
when his left knee was injured.  X-rays were negative.  Dr. 
M.C. treated the veteran for right trochanteric bursitis.

An August 1999 medical certificate, prepared by Dr. L.E.F.C., 
indicates the veteran was evaluated in conjunction with a 
Workers Compensation claim regarding his left knee 
chondromalacia and medial meniscus tear.  It was noted that 
he worked as a letter carrier for the past four years, and 
that in December 1998, Dr. M.C. recommended light duty 
status.  It was noted that the veteran developed the same 
condition in his right knee, from transferring his body 
weight to protect the left side, and he required limited duty 
and will ultimately need surgical intervention.  Dr. C. said 
the veteran had a previously barely symptomatic condition 
that, due to the multiple job-related tasks, caused 
aggravation and further degeneration of his cartilaginous and 
meniscal structures of both knee joints. 

In an October 1999 record, Dr. C. diagnosed chondromalacia 
patella.

In a July 2000 signed statement J.F.I., M.D., noted the 
veteran's service-connected right knee disabiity and said the 
veteran had left knee pain and that left knee was injured in 
service.  MRI of the left knee on October 1998 showed 
chondromalacia and degeneration of the medial meniscus.  The 
pertinent diagnosis was left knee degenerative changes of the 
medial meniscus and chondromalacia.

A September 2001 report prepared by Dr. C., apparently at 
VA's request, indicates that the veteran's service-connected 
conditions included bilateral chondromalacia patella, medial 
meniscal tear, low back pains, and right hip bursitis.  The 
veteran's work at the U.S. Post Office worsened the 
chondromalacia that caused the right hip joint to develop 
bursitis and a worsening of the low back pains and spasms.  
In Dr. C.'s professional opinion, the veteran's impairment 
resulted in an increased effort o perform his work-related 
duties that caused the bursitis and worsened his back 
disorder.

The veteran seeks service connection for a condition of his 
left knee that he claims is arthritis, and has been 
specifically diagnosed as chondromalacia (i.e., for an actual 
disability, as opposed to an undiagnosed illness), and 
chondromalacia is not a medically unexplained multisystem 
illness, thus, service connection is not available under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.

The question of whether the diagnosed chondromalacia of the 
left knee is etiologically related to service, on a direct 
basis, however, remains.  The answer to this question is in 
the negative insofar as there is no competent evidence of a 
nexus between an inservice injury and the currently diagnosed 
chondromalacia.  

The veteran has contended that service connection should be 
granted for arthritis of the left knee.  Although the 
evidence shows that the veteran currently chondromalacia in 
his left knee, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his lower extremities were normal on separation 
from service and the first post service evidence of record of 
left knee chondromalacia is from 1998, more than 6 years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's left knee chondromalacia to service or any incident 
of service, including his service-connected right knee, has 
been presented.  

In fact, in November 1995, a VA examiner expressly opined 
that the left leg disorder claimed by the veteran was not 
related to his service-connected residuals of a right knee 
sprain.  Further, in August 1999, Dr. L.E.F.C. attributed a 
left knee disorder to the veteran's work as a mail man, not 
to the service-connected right knee disability.  Moreover, 
while in his July 2000 statement, Dr. I., referenced the 
veteran's left knee injury in service, such an injury is 
simply not reflected in the service-medical records.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, Black 
v. Brown, supra.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has left knee arthritis related to his active service or due 
to a "qualifying chronic disability".  All of the competent 
medical evidence supports the conclusion that left knee 
arthritis is not to his active service, or a service-
connected disability, and is not due to a "qualifying 
chronic disability".  Therefore, a preponderance of the 
evidence is against the veteran's claim for service 
connection for left knee arthritis, including as due to an 
undiagnosed illness, or to a service-connected disability.

h. Fibromyalgia Claimed as Multiple Joint/Muscle Pain, 
including the Spine, due to an Undiagnosed illness, (and 
excluding arthritis of the right knee, fracture of the right 
4th and 5th metacarpals, and fracture of the left 5th finger 
as already service connected).

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a joint or muscle abnormality 
(other than the service-connected right knee sprain, and 
right and left finger fractures).  Clinical records indicate 
the veteran was seen in April 1987 for a right wrist sprain 
and, in September 1987, for right ankle pain shown as a 
bruise.  He was seen in May 1988 for a three day history of 
back pain after an injury that was assessed as 
musculoskeletal in nature.  In March 1990, the veteran was 
seen for complaints of right elbow pain after physical 
training at which time tendonitis was assessed.  In August 
1990, he was seen for a left foot contusion and, in October 
1990, he was seen with right sided back pain for the past 
three weeks, shown as musculoskeletal in nature.  In November 
1991, the veteran complained of right heel pain, thought to 
be a questionable spur, and was subsequently diagnosed, in 
December 1991, as right plantar fasciitis.

Post service, when examined by VA in August 1992, the veteran 
only complained of right hand and knee pain.  

VA outpatient records, dated in September and October 1993, 
reflect the veteran's complaints of knee pain.

During his November 1993 Persian Gulf War Registry 
examination, the veteran complained of right knee and hand 
pain.

The January 1994 VA examination report reflects the veteran's 
complaints of right hand pain.

During his November 1995 VA orthopedic examination, the 
veteran reported total body pain, in the upper and lower 
extremities, that lasted for days or weeks, and subsided with 
rest and Panadol.  He denied any trauma to the rest of the 
joints.  Examination showed no joint pathology in his 
shoulders, elbows, wrist, hips, or ankles.  The VA examiner 
opined that the left leg disorder claimed by the veteran was 
not related to his service-connected residuals of a right 
knee sprain.

An undated medical certificate from Dr. R.E., D.O. indicates 
the veteran was evaluated and found to have tension-type 
headaches and fibromyalgia syndrome that accounted fro his 
headache complaints.  A computed tomography (CT) image of the 
veteran's head, and other diagnostic reports provided by the 
veteran, were normal. 

Dr. V. indicated he first treated the veteran in June 1997, 
for complaints that included back pain and many aches and 
pains compatible with PTSD.

An August 1997 signed statement from J.A.M., M.D., indicates 
the veteran was initially seen in March 1995 when he 
complained of pain on the right side of his trunk.  X-rays 
taken the previous day showed no abnormality.  The veteran 
subsequently complained of multiple joint pain and morning 
stiffness, with negative laboratory test results.  It was 
noted that the veteran continued to have frequent flare ups 
of joint pain with decreased energy.  No evidence of 
synovitis was found on examination.  The clinical impression 
was fibromyalgia syndrome.  In September 1997, the veteran 
was seen by Dr. Y.L.L., a rheumatologist

Dr. J.F.I.'s July 2000 record indicates the veteran had left 
knee and hand pain.

The veteran has contended that service connection should be 
granted for fibromyalgia, claimed as multiple joint 
pain/muscle pain, including the spine.  Initially, the Board 
notes that the veteran's claim for service connection for a 
back disorder (including the spine) is addressed below and 
considers his complaints of spinal pain.  Second, his 
complaints of left knee pain were addressed above.  Third, 
although the evidence shows that the veteran has been 
variously diagnosed with fibromyalgia (in 1997), no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his musculoskeletal 
system was normal on separation from service and the first 
post service evidence of record of fibromyalgia is from 1997, 
more than 5 years after the veteran's separation from 
service.  As well, some treating physicians associated the 
veteran's complaints of body aches with his psychiatric 
disorder, e.g., Dr. V. in June 1997.  In short, no medical 
opinion or other medical evidence relating the veteran's 
fibromyalgia to service or any incident of service has been 
presented.  Thus, a preponderance of the evidence is against 
the veteran's claim for service connection for fibromyalgia, 
claimed as multiple joint/muscle pain, including the spine, 
including as due to an undiagnosed illness.

g.	Chronic Sinus or Respiratory Problems, including 
Deviated Nasal Septum, to include as due to an 
Undiagnosed Illness.

Service medical records indicate that the veteran was treated 
for colds and cough, and sore throat, and upper respiratory 
infections, prior to his Gulf War service.  In June 1991, he 
was seen with complaints of cough and sneezing and blood for 
three days, with some sinus congestion and headache.  The 
clinical impression was sinusitis with bleeding secondary to 
irritation.  When examined for separation in April 1992, the 
veteran's nose and sinuses were normal.  In June 1992, the 
veteran was seen for complaints of sneezing and runny nose 
with itching eyes and gave a history of allergies over the 
last year.  Examination showed no sinus tenderness, and the 
clinical impression was allergic rhinitis.

Post service, when examined by VA in August 1992, the veteran 
did not complain of a sinus or nasal problem, and there were 
no findings of such a disorder.

When examined during the November 1993 Persian Gulf War 
registry examination, the veteran's nose was negative, and 
his lungs were clear; he did not report any sinus, nasal, or 
respiratory problems.

In an August 1995 written statement, the veteran reported 
having sinusitis.

The November 1995 VA examination report indicates the veteran 
reported no history of chronic cough or recent respiratory 
infection and no dyspnea on effort.  His lungs were clear.  
The diagnosis was that there was no significant respiratory 
pathology was found.  Results of a chest x-ray taken in 
December 1995 were normal.  Results of a pulmonary function 
test performed in December 1995 were interpreted as normal 
with suboptimal effort.

The March 1998 VA examination report indicates the veteran 
complained of intermittent nasal stuffiness for several years 
with no history of injury to the face or nose.  He described 
frequent interference with breathing through the nose.  The 
veteran had no current treatment, but received prior 
treatment with flu shots and decongestants, sometimes self 
prescribed and at other times under a physician's advice.  
Examination findings showed both nostrils wee normal with no 
nasal obstruction.  X-rays of the sinuses showed well 
pneumatization of the paranasal sinuses and mild deviation of 
the nasal septum into the right side.

An October 2005 VA outpatient record indicates examination of 
the veteran's nasal septum was normal. 

The Board notes the veteran's claimed sinus or respiratory 
problems, and essentially normal clinical findings and, 
accordingly, there is no basis for his claim that he has an 
undiagnosed illness due, in part, to sinus or respiratory 
problems, occasioned by service in the Persian Gulf.    

Turning to a review of this claim on a direct basis, the 
Board notes that service medical records reflect the 
veteran's treatment for complaints of cough and sneezing and 
blood for three days, with some sinus congestion and headache 
(in June 1991) when the clinical impression was sinusitis 
with bleeding secondary to irritation.  When examined for 
separation in April 1992, the veteran's nose and sinuses were 
normal.  In June 1992, he was seen for complaints of sneezing 
and runny nose with itching eyes and gave a history of 
allergies over the last year.  Examination showed no sinus 
tenderness, and the clinical impression was allergic 
rhinitis.  The evidence of record shows that when examined by 
VA in August 1992, November 1993 and November 1995, neither a 
respiratory nor a nasal abnormality was reported.  It was not 
until 1998 at the VA examination that the veteran complained 
of nasal stuffiness, although results of pulmonary function 
tests and a chest-x-ray performed at the time were normal, 
and only a mild deviated nasal septum on the right was noted.  
However, there is no probative evidence that the mild 
deviated nasal septum on the right is related to the 
veteran's period of active service.

On the basis of the above analysis, all of the competent 
medical evidence is against the conclusion that the veteran 
has sinus or respiratory problems, including a deviated nasal 
septum, related to his active service or due to a 
"qualifying chronic disability".  All of the competent 
medical evidence supports the conclusion that sinus or 
respiratory problems, including a deviated nasal septum, is 
not due to his active service and is not due to a 
"qualifying chronic disability".  Therefore, a 
preponderance of the evidence against the veteran's claim for 
service connection for sinus or respiratory problems, 
including deviated nasal septum, including as due to 
undiagnosed illness. 

h.	An Acquired Psychiatric Condition, including PTSD

The veteran seeks service connection for an acquired 
psychiatric disorder, including PTSD.  The objective and 
probative VA and non-VA medical records and reports reflect 
post service diagnoses of dysthymia with anxiety features (on 
VA examinations in November 1995 and December 1998), PTSD 
(according to multiple statements from J.E.V., M.D., the 
veteran's private psychiatrist), and depressive disorder not 
otherwise specified (on VA examinations in April 2000 and 
April 2006).

Post service, when examined during his November 1993 Persian 
Gulf War registry examination, the veteran complained of and 
was diagnosed with PTSD.

When examined by VA in November 1995, the veteran said he was 
sent to Saudi Arabia and then to Iraq and was involved in the 
detention of prisoners of war.  He said that since military 
service he was irritable and depressed, and had difficulty 
controlling his aggressive impulses.  He had a constant 
memory of his first prisoner.  The pertinent diagnosis was 
dysthymia with anxiety features.

According to multiple signed statements (including those 
dated in November 1997, January and October 1998) Dr. J.E.V. 
treated the veteran from June 1997 to August 2004, and the 
veteran's history, symptoms, and mental status were 
compatible with PTSD.  Diagnoses included PTSD with 
depression and panic attacks.  It was noted that the veteran 
said he actively participated in the Persian Gulf War and 
spent four days under fire apprehending Iraqi prisoners.  
Many of he veteran's friends were injured and he believed he 
was going o be killed. It was noted that the veteran had 
multiple problems due to his Gulf War service.  

When examined by VA in December 1998, the veteran described 
having problems at home with his wife and parents and one 
year earlier was advised by the VET Center to obtain 
treatment.  He had explosive reactions to his co-workers and 
supervisors at the United States Post Office, where he worked 
for approximately five years.  The diagnosis was dysthymia 
with anxiety features.   

During the April 2000 VA psychiatric examination, it was 
noted that the veteran did not describe any specific combat 
stressors and was, apparently, in a combat environment, but 
did not fulfill the other required criteria for a diagnosis 
of PTSD.  The diagnoses were depressive disorder, not 
otherwise specified, and alcohol abuse.
 
An undated written statement from V.P., the veteran's 
supervisor at work, indicates the veteran worked as a letter 
carrier at the United States Postal Service from April 1995 
to April 1996.  During that time, the veteran demonstrated 
bouts of depression and aggressive behavior.   

In September 2000 and April 2006 psychiatric reports, Dr. 
J.E.V., noted that the veteran claimed that while in the Gulf 
War, he was exposed to various episodes in which he felt he 
was going to die.  It was difficult from the veteran to 
discuss the experiences.  He said "D day" and he was 
constantly scared.  His mission was to pick up prisoners 
while under heavy enemy fire; they did not have antitank 
weapons or the capacity to return fire and he believed they 
would be killed.  Later, while transferring prisoners to the 
military police's Hummvee vehicle, they incurred heavy fire 
from tanks and he was terrified.  He heard bullets passing 
by.  During that night he had to drive a Hummvee, wearing 
nigh vision goggles and could see the mines and enemy tanks 
and felt horrible.  After the cease fire, the veteran went on 
a search and destroy mission into the bunkers and tunnels 
that were booby trapped.  He was terrified while entering the 
bunkers.  It was noted that the veteran reported these 
incident to a VA psychiatrist.  Dr. J.E.V. said the veteran's 
condition showed that since 1992, he experienced events that 
were a thread to losing his life; his response  to the 
experienced was marked fear and helplessness; he complained 
of constant sleep difficulty and nightmares related to the 
events; he was agitated, anxious, depressed and had multiple 
physical complaints; he tried to avoid thinking or talking 
about the events;  he had poor concentration and memory, with 
startled response; and he required psychiatric treatment.  
The final diagnosis was PTSD.  

In a May 2005 written statement, the veteran said his alleged 
stressful events in service occurred from approximately 
February 26 to 28, 1991, when he was with the 54th Engineer 
Battalion, 2nd. Brigade, 1st Armor Division.  He recalled 
observing the interrogation of the first prisoner he captured 
and said the prisoner was very young.  They were seated in 
the back of a Hummer and were exposed to live bullets.  The 
prisoner provided information that indicated the area was hot 
and the veteran said they were ordered not to return fire, as 
they had no support.  He said it was very frightening.  When 
they linked up to the Brigade, there was heavy enemy fire and 
he had to collect more prisoners for intelligence.  Another 
incident occurred when the 2nd Squad APC broke down and he 
led the convoy and saw mines and enemy tanks en-route.  The 
veteran described a third incident that involved a search and 
destroy mission at a bunker complex that was booby-trapped.  
Maps and documents were collected but all else was destroyed, 
and the soldiers blew up fuel tanks, vehicles, and equipment.

In a March 2006 response, the U.S. Army and Joint Services 
Records Research Center (JSRRC) (previously U.S. Army Armed 
Services Center for Unit Records Research (CURR)) reported 
that a unit history from 1990 to 1991 for the 54th Engineer 
Battalion documents that during the period from February 24 
to 28, 1991, the 54th Engineer Battalion conducted combat 
operations in support of the second brigade, first armored 
division, and also supported the first and 3rd Bgdes of the 
First AD as part of the task forces.  In 87 hours, the 
division attacked over 244 kilometers, destroyed and captured 
hundreds of Iraqi vehicles, and took 2100 enemy prisoners of 
war.  The 54th Engineer Battalion was involved in a large 
tank battle on February 27, 1991, and came under heavy enemy 
fire.  Numerous enemy vehicles were destroyed.  From March 1 
to March 4, 1991, that battalion destroyed enemy equipment, 
ammunition, and bunkers.  

The April 2006 VA examination report indicates the veteran 
described his stressful events as combat exposure in Iraq 
during the Persian Gulf War.  The veteran said his mission 
was to pick up Iraqi prisoners and interview them.  During an 
interview of an Iraqi prisoner, "they" were under heavy 
enemy fire and did not have antitank weapons or the capacity 
to return fire.  He also alleged having to drive a Hummer and 
lead the convoy through a mine field at nighttime.  He denied 
current symptoms of reexperiencing the traumatic event.  The 
VA examine said the veteran meet the DSM-IV stressor 
criteria, but did not meet the symptoms criteria for re-
experiencing the traumatic event nor avoidance behavior of 
stimuli associated with the trauma.  VA examiner opined that 
the veteran did not meed the DSM-IV criteria for a diagnosis 
of PTSD, but met the criteria for a diagnosis of depressive 
disorder.  In sum, the VA examiner disagreed with Dr. V.'s 
diagnosis of PTSD because he veteran met the DSM-IV stressor 
criteria and hyperarousal, did not meet the DSM-IV criteria 
for re-experiencing the traumatic event, nor avoidance of the 
stimuli associated to the trauma, did not report during the 
current examination, nor in previous ones, the symptoms 
described in Dr.V.'s report, and the symptoms reported by the 
veteran fulfilled the DSM-IV criteria for depressive 
disorder, not otherwise specified.

In a June 2006 opinion, the recent VA psychiatric examiner 
opined that that the veteran's diagnosed depressive disorder 
was less likely than not (less than 50/50 probability) caused 
by or a result of any circumstance of service.  The VA 
physician noted that there was no previous history of 
psychiatric complaints, ambulatory care or psychiatric 
hospitalizations prior to military service and none during 
miliary service.  The VA examiner further noted that the 
veteran started psychiatric treatment with Dr. V. in 1997, 
five years after his discharge from service.

In order for a claim for service connection for PTSD to be 
granted, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and one or more in- service stressors; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and a 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The veteran has contended that service connection should be 
granted for an acquired psychiatric disorder.  As the medical 
evidence of record shows, since discharge from service, the 
veteran has been variously diagnosed with PTSD (by Dr. 
J.E.V., his treating psychiatrist), and with dysthymia and a 
depressive disorder (by VA examiners in 1995, 1998, 2000, and 
2006).  In 1995, the VA examiner specifically noted the 
veteran's report of combat-related activities in service and 
subsequent development of depression.  Only one VA examiner 
(in June 2006) opined that the veteran's diagnosed depressive 
disorder was probably not related to service.  Thus, the 
Board finds that the evidence is equally balanced as to 
whether the veteran has an acquired psychiatric disorder, 
variously diagnosed as PTSD, dysthymia with anxiety features, 
and depressive disorder, as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for an acquired 
psychiatric disorder, variously diagnosed as PTSD, dysthymia 
with anxiety features, and depressive disorder, is in order.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

i.	Bursitis, Right Hip, to include as Secondary to 
Service-Connected Right Knee Disorder.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a right hip disorder.

The November 1995 VA examination report found no joint 
pathology in the veteran's hips.

According to a December 1998 signed statement from M.C.P., 
M.D., apparently in conjunction with the veteran's employment 
duties, he was evaluated for right hip and bilateral knee 
pain and diagnosed with right trochanteric bursitis, 
bilateral chondromalacia patella, and degeneration of the 
periphery of the posterior horn of the medial meniscus.  

A May 1999 medical certificate from Dr. L.E.F.C. indicates 
the veteran reported having service-connected disorders that 
included bilateral knee chondromalacia, right hip bursitis, 
and left/right posterior horn medial meniscus degeneration.  
The veteran was initially evaluated in November 1998 for 
complaints of bilateral knee pain, and evaluated by Dr. 
R.C.C., an orthopedic surgeon, after a December 1997 accident 
when his left knee was injured.  X-rays were negative.  Dr. 
M.C. treated the veteran for right trochanteric bursitis.

According to Dr. J.F.I.'s July 2000 record, the veteran had 
right hip pain and rheumatologic evaluation showed limitation 
of the right hip.  The pertinent diagnosis was right 
trochanteric bursitis.

According to the September 2001 opinion from Dr. L.E.F.C., 
the veteran had right hip bursitis.  It was noted that the 
veteran had "service-connected knee joints" that were 
affected by his work in the U.S. Post Office and caused him 
to develop hip bursitis and worsened lumbar syndrome. 

The veteran has contended that service connection should be 
granted for right hip bursitis..  Although the evidence shows 
that the veteran currently has right hip bursitis, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
musculoskeletal system was normal on separation from service 
and the first post service evidence of record of right hip 
bursitis is from 1998, more than 6 years after the veteran's 
separation from service.  

In support of his claim, the veteran would point to Dr. 
L.E.F.C.'s September 2001 opinion, to the effect that the 
veteran's service-connected knee disorders caused him to 
develop right hip bursitis.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. at 187.  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

Here, there is simply no objective medical evidence, other 
than the September 2001 statement from Dr. L.E.F.C., to the 
effect that the veteran had service-connected knee joints, 
and that his work related activities caused him to develop 
hip bursitis and back problems, to corroborate the veteran's 
assertion that he sustained right hip bursitis due to service 
or a service-connected disability.  We note, however, that, 
under 38 C.F.R. § 3.102, service connection may not be based 
upon a resort to speculation or remote possibility, and there 
is extensive judicial precedent rejecting the use of 
speculative opinions in VA benefits adjudication.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999); Morris v. West, 13 Vet. 
App. 94, 97 (1999); Bloom v. West, 12 Vet. App. at 186-87.  
Nor is there any competent evidence of a right hip injury in 
service.

In short, no medical opinion or other medical evidence 
relating the veteran's right hip bursitis to service or any 
incident of service, including his service-connected right 
knee, has been presented.

j.	Back Disorder.

Service medical records indicate the veteran was treated for 
musculoskeletal back pain in May 1988 and in October 1990.  
When examined for separation in April 1992, the veteran 
denied having a history of back pain and neither a spine nor 
musculoskeletal abnormality was noted.

Post service, VA and non-VA medical records reflect 
complaints of low back pain diagnosed as lumbar syndrome with 
herniated nucleus pulposus (HNP) with radiculopathy. (noted 
in Dr. L.E.F.C.'s September 2001 statement).  

A December 1998 VA examination report includes the veteran's 
complaints of chronic low back pain since his 1992 discharge 
from service.  On examaintioin, he was noted to have 
limitation of motion of the lumbar spine with pain and spasms 
diagnosed as lumbar myositis.

A September 1999 CT of the veteran's lumbar spine showed mild 
spinal canal stenosis at L4-L5 and L5-S1 level secondary to 
disc protrusion.  Results of an October 1999 
electromyography/nerve conduction study (EMG) showed evidence 
of L5 radiculopathy and proximal nerve root compression at 
the right lumbar 4 and central (bilateral) lumbar 5 levels.  
Dr. C diagnosed HNP L4-5 and L5-S1 and opined that the 
veteran's back disorder was aggravated by occupational duties 
at the Post Office.

Dr. J.F.I.'s July 2000 record indicates that results of a 
February 1999 MRI of the veteran's spine showed spinal canal 
stenosis of L4, L5, S1 levels secondary to disc protrusion.

A December 2004 report of results an EMG/NCV performed by Dr. 
C. showed evidence of proximal nerve root compromise, 
radiculopathy at the left lumbar 4 and 5. 

The veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows 
that the veteran currently has showed mild spinal canal 
stenosis at L4-L5 and L5-S1 level secondary to disc 
protrusion, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his spine was normal on separation from service and the 
first post service evidence of record of a back disorder is 
from 1998, more than 6 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's spinal canal stenosis at L4-
L5 and L5-S1 secondary to disc protrusion, to service or any 
incident of service has been presented.

k. All Disabilities, Except Psychiatric and Skin Claims

While the veteran may believe that his left eye disorder, 
anal fissure/hemorrhoids, GI, hypothyroidism, male pattern 
baldness, hypertension, left knee arthritis, fibromyalgia, 
chronic sinus or respiratory problems, right hip bursitis, 
and back disorder are related to his period of active 
service, it is well established that, as a layperson, he is 
not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.

Accordingly, as it has not been shown that the veteran's left 
eye disorder, anal fissure/hemorrhoids, GI, hypothyroidism, 
male pattern baldness, hypertension, left knee arthritis, 
fibromyalgia, chronic sinus or respiratory problems, right 
hip bursitis, and back disorder are related to service or any 
incident thereof, service connection for left eye disorder, 
anal fissure/hemorrhoids, GI, hypothyroidism, male pattern 
baldness, hypertension, left knee arthritis, fibromyalgia, 
chronic sinus or respiratory problems, right hip bursitis, 
and back disorder must be denied.  38 U.S.C.A. §§ 1110, 1117, 
5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.317.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.
B.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005). The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. If the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service. 
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

1.	Compensable Rating for Bilateral Hearing Loss

a.	Factual Background

Service connection for hearing loss of the right ear was 
granted by the RO in a September 1995 rating decision that 
assigned a noncompensable disability evaluation.  The RO 
reached that determination, in large part, on the basis of 
confirmation of the veteran's exposure to acoustic trauma in 
service.  

The veteran underwent VA examination in August 1992.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
20
50
LEFT

10
15
20
25

The veteran had a pure tone average of 25 decibels in his 
left ear and 24 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 94 
percent in each ear.  Diagnoses included normal hearing to 
3000 Hz with moderate sensorineural hearing loss at 4000 Hz 
in the right ear, and normal hearing in the left ear.

The veteran underwent VA examination in December 1995.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
20
60
LEFT

10
15
20
55

The veteran had a pure tone average of 25 decibels in his 
left ear and 26 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 94 
percent in each ear.  The examiner reported normal hearing in 
the right ear to 3000Hz with a moderately severe 
sensorineural hearing loss at 4000 Hz.  Left ear hearing was 
also normal to 3000 Hz, with a moderate sensorineural hearing 
loss at 4000 Hz

The veteran underwent VA examination in April 1998.  The 
veteran complained of hearing problems in noisy and crowded 
environments and gave a history of exposure to acoustic 
trauma in service.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
20
60
LEFT

10
20
15
55

The veteran had a pure tone average of 22 decibels in his 
left ear and 26 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 92 
percent for the right ear and 94 percent in the left ear.  
The diagnosis was hearing within normal limits, to 3000 Hz, 
in each ear, with moderately severe sensorineural healing 
loss at 4000 Hz in the right ear, and moderate sensorineural 
hearing loss a 4000 Hz in the left ear.  

An October 1998 rating decision considered the veteran's 
claim regarding his right ear hearing loss; however that, and 
subsequent rating sheets (most recently in May 2000), 
indicate the veteran is service-connected for bilateral 
hearing loss, effective since July 1992.

b.	Legal Analysis

The Board has duly noted the veteran's statements regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
hearing loss was received at the RO prior to June 1999.  
Except for exceptional hearing patterns discussed below, 
however, the amendment did not change the criteria for 
evaluating hearing loss under DC 6100.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's right hearing 
loss pattern does not fit the requirements of an unusual 
pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  

In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85-4.87, Table VII, DCs 6100, 6101 (prior to June 
10, 1999) and 38 C.F.R. §§ 4.85-4.87, DC 6100 (effective June 
10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
right ear hearing loss, by means of the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the August 1992 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 24 decibels with speech recognition of 94 
percent; the average pure tone threshold in his left ear was 
25 decibels, with speech recognition of 94 percent.  
Evaluating these test scores based on Table VI, found at 38 
C.F.R. § 4.85, reflects that the veteran's bilateral hearing 
acuity was at Level I in each ear, corresponding to the 
noncompensable percent disability evaluation that is 
currently assigned.

The results of the December 1995 VA examination indicates 
that there was an average pure tone threshold in the 
veteran's right ear of 26 decibels with speech recognition of 
94 percent; the average pure tone threshold in his left ear 
was 25 decibels, with speech recognition of 94 percent.  
Evaluating these test scores based on Table VI, found at 38 
C.F.R. § 4.85, reflects that the veteran's bilateral ear 
hearing acuity was at Level I in each ear, corresponding to 
the noncompensable percent disability evaluation that is 
currently assigned.

The results of the April 1998 VA examination indicates that 
there was an average pure tone threshold in the veteran's 
right ear of 26 decibels with speech recognition of 92 
percent; the average pure tone threshold in his left ear was 
22 decibels, and speech recognition was 94 percent.  
Evaluating these test scores based on Table VI, found at 38 
C.F.R. § 4.85, reflects that the veteran's right ear hearing 
acuity was at Level I in each ear, corresponding to the 
noncompensable percent disability evaluation that is 
currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is impairment of earning capacity that is 
paramount.  Our sympathy is with the veteran, however, here, 
the objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral ear hearing loss currently 
demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.

Additionally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that neither 
the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  The Board observes that there is no showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
and the condition is not shown to warrant any, let alone, 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

2.	Rating in Excess of 10 Percent for Right Knee Sprain 
With Degenerative Joint Disease

a.	Factual Background

In December 1992, the RO granted service connection for a 
right knee sprain with degenerative joint that was awarded a 
10 percent disability rating.

The November 1995 VA examination report indicates range of 
motion of both knees was from 0 to 140 degrees.  On 
examination, there was tenderness to palpation on the 
patellar tendon and medial aspect of the right knee, but no 
deformities, swelling, or instability.

In an August 1997 signed statement in conjunction with his 
annual clothing allowance, the veteran said he used a metal 
brace for his right knee degenerative arthritis.

An October 1998 private MRI report of the right knee 
indicates mild to moderate chondromalacia of the patella; and 
mucinous degeneration of the posterior horn of he medial 
meniscus peripherally, without evidence of a tear.

According to an October 1998 medical certificate from Dr. 
R.M.C.C., the veteran was seen with persistent right knee 
pain.

A December 1998 VA orthopedic examination report indicates 
the veteran's range of motion of the right knee was flexion 
to 120 degrees and extension to 0 degrees.  The veteran said 
he wore a right knee brace and his knee pain limited his 
ability to perform his work duties.  

A December 1998 medical certificate from Dr. R.M.F. states 
that the veteran was under treatment for a bilateral knee 
disorder and should not perform duties that required he stand 
or walk for a prolonged period of time.

A December 1998 medical certificate from Dr. M.C.P. reflects 
that the veteran was evaluated due to right hip with 
bilateral pain.  The diagnoses included right trochanteric 
bursitis, bilateral chondromalacia patella, and degeneration 
of the periphery of the posterior horn of the medial 
meniscus.  She said the veteran could work full time with 
some restrictions.

In January 1999, the RO received the veteran's claim for an 
increased rating for his service-connected right knee 
disability.  

A May 1999 medical certificate indicates that Dr. L.E.F.C. 
treated the veteran whose job duties aggravated his service-
connected condition.  Dr. C. diagnosed bilateral 
chondromalacia, right hip bursitis, and left/right posterior 
horn medial meniscus degeneration.  The physician also said 
that the veteran needed to be accommodated with some 
restrictions regarding sitting, kneeling, and the amount of 
weight he could push or pull.

Dr. J.F.I.'s July 2000 record indicates a MRI of the right 
knee taken in July 2000 showed joint effusion.  Rheumatologic 
evaluation showed tenderness and limitation of motion of both 
knees and he squat and knelt with difficulty.  The pertinent 
diagnosis was right knee sprain with degenerative joint 
disease and severe pain and limitation of motion.  

In September 2001, Dr. L.E.F.C. diagnosed bilateral 
chondromalacia patella.

b.	Legal Analysis

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45 (2005). The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right knee sprain with 
degenerative joint disease is currently evaluated as 10 
percent disabling under DC 5010.  DC 5010 contemplates 
ratings for limitation of motion due to traumatic arthritis, 
and provides that arthritis due to trauma, substantiated by 
x-ray findings, will be rated as degenerative arthritis with 
limitation of motion.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2006).  
However, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Compare to 38 C.F.R. § 4.59 
(painful motion is an important factor of arthritic 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints; muscle spasm will greatly assist 
the identification)

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).  
See also VAOPGCPREC 9-2004 (indicating that the veteran may 
receive separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension) for 
disability of the same joint).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2006).

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, DC 5258 (2006).  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259 (2006).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2006).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

A review of the competent medical evidence pertinent to the 
veteran's claim reflects only his complaints of increased 
knee pain.  In November 1995, the VA examiner diagnosed 
minimal degenerative joint disease of both patellas by x-rays 
of the knees in October 1993.  However, that VA examiner 
reported no knee swelling, instability, deformity, or 
atrophy.  The 1997 clothing allowance record reflects that 
the veteran reported wearing a right knee brace due to his 
arthritis.  But, during the December 1998 VA examination, he 
did not use a knee brace, although he told the examiner he 
had a brace.

Based upon the record before the Board, there is no objective 
evidence of any right knee pathology, other than mild 
degenerative arthritis, and no ligament tears. Moreover, that 
disorder has not been shown to hinder the veteran's range of 
motion or ability to perform such tasks as walking or 
standing more than slightly.  Thus, the veteran's complaints 
of pain and instability can justify no more than a rating of 
10 percent for knee disability.  38 C.F.R. § 4.71a, DC 5010, 
5257.  

Finally, the Board notes that the veteran's right knee 
symptomatology also includes X-ray evidence of very minimal 
arthritis, but no clinical evidence of compensable limitation 
of motion.  A claimant who has arthritis and instability of 
the knee may be rated separately under DC 5003 and DC 5257, 
based upon additional disability.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23- 97.  In Hicks v. Brown, 8 Vet. App. 417 
(1995), the court noted that DC 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or group of minor joints 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Pursuant 
to Diagnostic Code 5003, degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.

However, here the reported motion of the left knee in flexion 
has been from 0 to 120 degrees, on recent VA examination in 
December 1998.  As noted, normal range of flexion of the knee 
is to 140 degrees. See 38 C.F.R. § 4.71, Plate II.  However, 
there is simply no clinical evidence of right knee 
instability.  Thus, a separate compensable rating for 
arthritis, limitation of motion, and instability of the right 
knee is not warranted under Diagnostic Codes 5010, 5257.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 10 percent rating currently assigned.  There is no 
indication that pain, due to disability of the right knee 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. § 
4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a disability rating 
higher than 10 percent for the veteran's service-connected 
right knee disability.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left eye pingueculum (claimed as 
vision problem), anal fissure/hemorrhoids, as due to an 
undiagnosed illness, for chronic stomach/gastrointestinal 
problems, including diarrhea, male pattern baldness (claimed 
as hair loss), hypertension, and chronic sinus or respiratory 
problems, including deviated nasal septum, to include as due 
to undiagnosed illness, is denied.

Service connection for hyperthyroidism, a back disorder, and 
bursitis, right hip, to include as secondary to service-
connected right knee disorder, is denied.

A compensable rating for bilateral hearing loss is denied.

Service connection for a skin rash, variously diagnosed as 
tinea cruris, is granted.

Service connection for arthritis, left knee, to include as 
due to an undiagnosed illness, and as secondary to service-
connected right knee disorder, is denied.

Service connection for fibromyalgia claimed as multiple 
joint/muscle pain, including the spine, due to an undiagnosed 
illness, (and excluding arthritis of the right knee, fracture 
of the right 4th and 5th metacarpals, and fracture of the 
left 5th finger as already service connected).

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, a depressive disorder, and 
dysthymia with anxiety features, is granted.

An increased rating for right knee sprain with degenerative 
joint disease, currently evaluated at 10 percent, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


